Citation Nr: 1746479	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  12-22 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Whether the character of discharge from active duty is a bar to VA benefits, except for health care and related benefits under Chapter 17 of title 38 United States Code.


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel

INTRODUCTION

The appellant served on active duty from June 1977 to November 1979. 

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a decision that was issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which determined that the appellant's period of military service was not honorable for VA purposes.

In September 2012, the appellant appeared at a hearing held at the RO before the undersigned Veterans Law Judge. A transcript of that hearing is of record.

In a February 2015 decision, the Board determined that the character of the appellant's discharge for his period of active duty from June 1977 to November 1979 is a bar to VA benefits. An April 2016 Court of Appeals for Veterans Claims (CAVC) order vacated the Board's decision, and adopted a Joint Motion for Remand (JMR) for readjudication of the appellant's claim. 

In September 2016, the Board remanded the appellant's claim for additional evidentiary development. The matter has since returned to the Board for further consideration.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

A review of the record reveals that a remand is necessary to ensure substantial compliance with the Board's September 2016 remand directives. See Stegall v. West, 11 Vet. App. 268, 271 (1998). Specifically, remand is required to obtain an additional medical opinion.

The appellant contends that his current status of discharge, which is indicated as "under other than honorable conditions" on his DD Form 214 should not be a bar to VA benefits. Specifically, the appellant has raised the insanity exception, which is an exception that would allow him to be eligible for VA benefits in this case. See 38 C.F.R. § 3.12(b) (2016) (instructing that "[a] discharge or release from service under one of the conditions specified in this section is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense causing such discharge or release or unless otherwise specifically provided"). CAVC remanded this issue to the Board because the Board's February 2015 decision did not contain a sufficient statement of reasons or bases for reaching its determination. 

A review of the appellant's service treatment records reveals that the character of his November 1979 discharge was under other than honorable conditions. The appellant was documented as absent without official leave (AWOL) for a total of 44 days and was also court martialed for theft. However, the Board acknowledges several instances where the appellant was treated for mental health issues prior to his discharge.

The appellant contends that the circumstances surrounding his discharge were due to his mental health problems, as documented in his service treatment records and later, by his private mental health treatment records. 

The Board is cognizant that a serviceman applying for an insanity exception has the burden of presenting competent evidence of insanity at the time of commission of the offenses leading to discharge. See Stringham v. Brown, 8 Vet. App. 445, 449   (1995). However, the Court has also held that the Board is required to obtain a medical opinion to determine whether a claimant's behavior during the offenses that led to his discharge was due to psychiatric disability and, if so, whether this constituted insanity under VA regulations. Gardner v. Shinseki, 22 Vet. App. 415   (2009).

The Board notes that the appellant and his representative submitted a report from a private psychiatrist, Dr. Iofin, in support of his claim. In November 2016, Dr. Iofin opined after a thorough review of the evidence, that it is at least as likely as not that the appellant presented with early signs of mental illness during service and that it is also at least as likely as not that the appellant's misconduct in service was the result of mental illness. Dr. Iofin also contended that it is at least as likely as not that the appellant was insane, as defined by VA regulations, at the time he committed the alleged misconduct. 

Pursuant to the Board's September 2016 remand, the appellant's claims file was also forwarded to a VA psychologist for an opinion as to whether the appellant was insane under VA regulations at the time of the misconduct that ultimately led to his discharge. In February 2017, a VA psychologist provided the requested opinion. The VA psychologist indicated a review of the appellant's claims file and summarized the appellant's pertinent medical and service history. The VA psychologist found no evidence that the appellant suffered from a diagnosable mental health condition during military service other than possible character (personality) disorder. In providing his opinion, the VA psychologist also explained that he had conducted some independent research on the VA definition of insanity, which included a prior VA General Counsel opinion that explained:

[The] predicate for insane behavior within the meaning the VA law and regulations is a persistent morbid condition of the mind characterized by a derangement of one or more of the mental faculties to the extent that the individual is unable to understand the nature, full import and consequences of his acts, such that he is a danger to himself or others.

The Board notes that unfortunately, this is the wrong legal standard for the VA definition of insanity at issue herein. Relying in part on this incorrect standard, the VA psychologist then concluded that:

[There] is simply no evidence in the record that [the appellant] was ever so impaired by a mental health condition during military service as to be unable to understand the nature and consequences of his actions. It is my opinion that it is less likely than not that [the appellant's] behavioral problems during military service were caused by a mental health condition, and less likely than not that he was insane based on the VA definition of insanity.

Therefore, the Board finds that the February 2017 VA psychologist's opinion is inadequate for rating purposes. It appears that the appellant's representative noticed the inadequacy of the VA psychologist's opinion, and an addendum report from Dr. Iofin was submitted in September 2017. Dr. Iofin pointed to several inconsistencies from the VA psychologist's report and challenged the adequacy of the opinion that was provided. Dr. Iofin also reiterated the conclusions of his prior report and included medical evidence pertaining to the neuropsychiatric aspects of boxing, which may have contributed to the appellant's mental health condition. 

Given the evidence described above and failure to comply with the Board's prior remand, the Board finds that an addendum medical opinion from a VA psychiatrist is required to reconcile all prior reports.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Forward the appellant's electronic claims files and all pertinent records to a VA psychiatrist for an opinion as to whether the appellant was insane under VA regulations at the time of the misconduct that led to his undesirable discharge in November 1979. The electronic claims file, in particular the appellant's and other lay statements regarding the circumstances of service and periods of AWOL, as well as all prior reports should be reviewed. The opinion should address the following:

(a) Is it at least as likely as not (50 percent probability or more) that the behavior that led to the appellant's discharge in November 1979 was due to psychiatric disability?

(b) Is it at least as likely as not (50 percent probability or more) that the claimant was insane as defined by VA at the time he committed the acts that led to his discharge under other than honorable conditions?  Please consider and comment on the private evaluation on file in reaching your conclusions.

In providing an answer to the above questions, the examiner is advised that an insane person is defined for this purpose as one who, while not mentally defective or constitutionally psychopathic (except when a psychosis has been engrafted upon such basic condition), exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides. 38 C.F.R. § 3.354(a) (2016).

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided. The examiner should also reconcile all prior reports, as necessary, to the extent possible.

2. The AOJ should then review the aforementioned report to ensure that it is in complete compliance with the directives of this remand, and that the examiner has documented his/her consideration of all records. If the report is deficient in any manner, the AOJ must implement corrective procedures.

3. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the appellant and his representative. After the appellant and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




